CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Exhibit 10.2

Execution Version

AMENDMENT NUMBER FOUR

TO

SUPPLY AGREEMENT

This Amendment Number Four to Supply Agreement (this “Amendment”), dated
September 4th, 2014 (the “Amendment Number Four Effective Date”), is made by and
between Alfa Wassermann S.p.A., an Italian company (“Alfa”), and Salix
Pharmaceuticals, Inc., a California corporation (“Salix”).

Recitals

WHEREAS, Alfa and Salix are parties to that certain Supply Agreement, dated
June 24, 1996, and amended on September 10, 2007, and August 6, 2012 (as so
amended, the “Supply Agreement”); and

WHEREAS, Alfa and Salix desire to enter into this Amendment for the purpose of
modifying certain of their agreements set forth in the Supply Agreement;

NOW THEREFORE, in consideration of the foregoing and the mutual promises of the
parties set forth herein, Alfa and Salix, intending to be legally bound, agree
to the following:

1. Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings set forth in the Supply Agreement.

2. Article 1 of the Supply Agreement is hereby amended by adding thereto the
following definition:

“Amendment Number Three” shall mean that certain Amendment Number Three to
Supply Agreement, dated July 30, 2014, between ALFA and SALIX.

“Amendment Number Four Effective Date” shall mean September 4th, 2014.

3. The last three paragraphs of Article 3.1 of the Supply Agreement (as inserted
pursuant to Amendment Number Three) are hereby deleted and replaced in their
entirety by the following:

“Notwithstanding the provisions of the preceding sentence (or, for the avoidance
of doubt, the provisions of Amendment Number One, Amendment Number Two or
Amendment Number Three), the price to be paid by SALIX to ALFA for Compound
ordered by SALIX from and after the Amendment Number Four Effective Date shall
be [***] percent ([***]%) of the following amounts:

U.S. [***].

 

 

 

 

 

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

For the sake of clarity, for the calendar year 2014 only, [***] whether before,
from and after the Amendment Number Four Effective Date.”

4. Article 10.1 of the Supply Agreement is hereby deleted and replaced to read
in its entirety as follows:

“This Agreement shall come into force and effect as at the last date of
execution of these presents and, subject to Article 10.2, shall continue
thereafter until the later of (a) December 31, 2016, and (b) the first date on
which either party shall have given not less than 12 months’ notice in writing
to the other party of termination. In the event that ALFA should exercise its
right to terminate this Agreement pursuant to clause (b) of the preceding
sentence, ALFA shall prior to the effectiveness of any such termination of this
Agreement shall use Commercially Reasonable Efforts to accept from SALIX
purchase orders for Compound to be supplied by ALFA to SALIX under this
Agreement in an amount up to that reasonably necessary to supply SALIX’s
projected needs for Compound for the [***] period following the termination of
this Agreement (but, in any event, an amount not in excess of [***]% of the
aggregate Compound forecast to be purchased by SALIX in its 12-month forecast,
as contemplated by Article 5.2, in effect as of the date of ALFA’s notice of its
intent to terminate this Agreement), with such Compound to be supplied by ALFA
to SALIX at the purchase price for Compound specified in Article 3.1 and
otherwise in accordance with the terms of this Agreement. Any purchase order
issued by SALIX pursuant to the provisions of the proceeding sentence shall
constitute an obligation of SALIX and ALFA that survives the termination of this
Agreement.”

5. This Amendment shall be governed by and construed in accordance with the laws
of Scotland, without giving effect to any conflict of laws principles or rules.
The parties agree to exclude the application to this Amendment of the United
Nations Convention on Contracts for the International Sale of Goods.

6. This Amendment, along with any exhibits, schedules and agreements referenced
herein, states the entire agreement reached between the parties hereto with
respect to the transactions contemplated hereby. This Amendment replaces and
supersedes any and all previous agreements and understandings between the
parties regarding the subject matter hereof, whether written or oral.

7. The Supply Agreement, as amended by this Amendment, shall remain in full
force and effect.

8. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. This Amendment may be executed by the
electronic delivery of facsimiles of executed signature pages hereto with the
same effect as the delivery of originally executed signature pages.

 

 

 

 

 

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

9. The parties acknowledge and agree that: (a) each party and its counsel
reviewed and negotiated the terms and provisions of this Amendment and have
contributed to its revision, (b) the rule of construction to the effect that any
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Amendment, and (c) the terms and provisions of this
Amendment shall be construed fairly as to all parties hereto and not in a favor
of or against any party, regardless of which party was generally responsible for
the preparation of this Amendment.

[Signatures appear on next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered to be effective as of the Amendment Number Four Effective
Date.

 

ALFA WASSERMANN S.p.A.     SALIX PHARMACEUTICALS, INC. By:  

/s/ Andrea Golinelli

    By:  

/s/ Rick Scruggs

Name:  

Andrea Golinelli

    Name:  

Rick Scruggs

Title:  

Chief Strategy Officer

    Title:  

EVP of Business Development

 

4